
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.66


EMPLOYMENT AGREEMENT


        Agreement, made as of this 25th day of October, 2003, between Crown
Media Holdings, Inc., a Delaware corporation with offices at 12700 Ventura
Boulevard, Los Angeles, California 91604 or its permits assigns ("Employer") and
Charles Stanford ("Employee").

WITNESSETH:

        WHEREAS, Employer desires to retain the services of Employee and
Employee desires to continue to be employed by Employer upon the terms and
conditions set forth:

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.    Employment and Duties.    

        (a)   Effective October 25, 2003 (the "Effective Date"), Employer hereby
employs Employee and Employee hereby agrees to serve as Executive Vice
President, Legal and Business Affairs and General Counsel, reporting directly to
the President and CEO of Employer. Employee agrees to perform such services, as
requested by Employer, as are consistent with Employee's position. Employee
shall use Employee's best efforts to promote the interests of Employer and shall
devote Employee's full business time, energy and skill exclusively to the
business and affairs of Employer during the "Term" (as "Term" is defined in
Paragraph 2 below).

        (b)   During the course of Employee's employment hereunder, Employer may
create or utilize subsidiary companies for the production and distribution of
programming or to conduct the other activities and businesses of Employer.
Employer shall have the right, without additional compensation to Employee, to
loan or make Employee available to any subsidiary of Employer or company in
common ownership with Employer to perform services for any programming, property
or project owned or controlled by Employer or any such entity, provided that
Employee's services for any such entity shall be consistent with Employee's
duties hereunder. Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee's services for each such entity.

        2.    Term of Employment.    The term of Employee's employment ("Term")
with Employer shall commence on October 25, 2003 and shall end on October 24,
2006 unless terminated earlier as is provided in Paragraph 8 of this Agreement
or extended by mutual agreement of the parties.

        3.    Compensation.    

        (a)    Salary.    As compensation for Employee's services hereunder,
Employer shall pay to Employee a salary at the rate of $395,000 per year during
the first year of the Term, $415,000 per year during the second year of the Term
and $436,000 during the third year of the Term. Such salary shall be paid
biweekly, in arrears.

        (b)    Bonuses.    Following the end of each calendar year during the
Term, Employee will be paid a bonus in an amount based on achievement of the
financial goals set out in Schedule A attached hereto. Such bonus will be paid
to Employee on the date following the applicable calendar year which Employer
designates for payment of bonuses to its employees in general.

        (c)    Withholding.    All payments of salary shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each payment of
compensation to Employee such items as federal, state and local income taxes,
FICA, unemployment insurance and disability contributions, and such other
deductions as may be required by law.

1

--------------------------------------------------------------------------------




        (d)    Expenses.    During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel, meals, hotel accommodations and other
expenditures incurred by Employee in connection with Employee's services to
Employer in accordance with Employer's expense account policies.

        (e)    Fringe Benefits.    During the Term, Employee shall be entitled
to receive the following fringe benefits: (i) four weeks paid vacation per year,
(ii) group medical, dental, life and disability insurance as per Employer
policy, and (iii) any other fringe benefits, on terms that are or may become
available generally to comparable employees of Employer.

        4.    Place of Employment.    During the Term, Employee shall be based
and principally perform Employee's duties at the Los Angeles area offices of
Employer, however, Employee shall undertake all travel required by Employer in
connection with the performance of Employee's duties hereunder.

        5.    Confidentiality, Intellectual Property; Name and Likeness.    

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer and its executives,
representatives and employees who need to know such information or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in subparagraph (b) below. Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee's duties hereunder) without the prior written consent of Employer. This
provision does not apply to information which becomes available publicly without
the fault of Employee or information which Employee discloses in confidence to
Employee's own privileged representatives or is required to disclose in legal
proceedings, provided Employee gives advance notice to the Chief Executive
Officer of Employer and an opportunity to Employer to resist such disclosure in
legal proceedings.

        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable. Employee agrees that all such proposals, plans, scripts,
treatments, and formats are and will be the property of Employer. Employee
further agrees, at Employer's request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer's
expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
in connection with credits for programming, properties and projects for which
Employee performs any services pursuant to this Agreement.

        6.    Employee's Representations.    Employee represents and warrants
that:

        (a)   Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee's duties and
obligations hereunder;

        (b)   To the best of Employee's knowledge, Employee is not subject to
any undisclosed medical condition which might have a material effect on
Employee's ability to perform satisfactorily Employee's services hereunder.

2

--------------------------------------------------------------------------------




        7.    Non-Competition; No Raid.    

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether as an employee, independent contractor, consultant, partner, shareholder
or otherwise, in a business or other endeavor which materially interferes with
any of Employee's duties or obligations hereunder or which is directly
competitive with the business of the Employer or its subsidiaries, including but
not limited to the production, distribution or any other exploitation of
audiovisual television material (the "Other Business").

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not employ, or attempt to employ or assist
anyone else to employ, any person who is, at the date of termination of
Employee's employment, working as an officer, policymaker or in high-level
creative development or distribution (including without limitation executive
employees) for or rendering substantially full-time services as such to
Employer.

        8.    Termination.    

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

        (i)    The death of Employee;

        (ii)   The physical or mental disability of Employee to such an extent
that Employee is unable to render services to Employer for a period exceeding an
aggregate of thirty (30) business days during any twelve month period of the
Term. For purposes of counting the aggregate of thirty (30) business days, days
properly designated by Employee as vacation days shall not be counted;

        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  the use of drugs and/or alcohol which interfere materially with
Employee's performance of Employee's services under this Agreement;

        (B)  Employee's conviction of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

        (C)  Employee's persistent failure after written notice to perform, or
Employee's persistent refusal to perform after written notice, any of Employee's
duties and responsibilities pursuant to this Agreement; or

        (D)  Employee's dishonesty in financial dealings with or on behalf of
Employer, its subsidiaries, affiliates and parent corporation or in connection
with performance of Employee's duties hereunder.

        (b)   Employer shall also have the right to terminate Employee prior to
the expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with not less than thirty (30) days' advance notice in
writing. In the event of a termination pursuant to this Paragraph 8(b): (i) the
Employer shall pay to the Employee, commencing thirty (30) days after such
notice of termination, the remaining amounts described in Paragraph 3(a) above
for the balance of the Term at such time or times such payments would otherwise
be due. Employer shall have no further obligations to Employee hereunder. If
Employer terminates Employee under this Paragraph 8(b), Paragraph 7(a) shall not
apply from the date of termination.

        (c)   In the event that Employer terminates this Agreement due to any of
the reasons set forth in Paragraphs 8(a)(i), 8(a)(ii) or 8(a)(iii)(A-D) above,
Employee shall be paid Employee's salary through the later of the expiration of
the five (5) business days period referred to in

3

--------------------------------------------------------------------------------




Paragraph 8(a) or the end of the month in which the termination event occurs,
after which Employer's obligation to pay salary to Employee shall terminate.
After making the payments provided for in this sub-paragraph (c), Employer shall
have no further obligations to Employee pursuant to this Agreement.

        (d)   Upon termination of this Agreement, Employee shall promptly return
all of Employer's property to Employer.

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from the Board of Directors of any of
Employer's subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.

        9.    Breach; Remedies.    Both parties recognize that the services to
be rendered under this Agreement by Employee are special, unique and
extraordinary in character, and that in the event of the breach by Employee of
the terms and conditions of this Agreement, Employer shall be entitled, inter
alia, if it so elects, to institute and prosecute proceedings in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, and to seek to enforce the specific performance
thereof by Employee, and/or to seek to enjoin Employee from performing services
for any other person, firm or corporation. The parties further stipulate that
the law of California shall apply to any dispute of action regarding this
Agreement.

        10.    Assignment.    This Agreement is a personal contract and, except
as specifically set forth herein, the rights, interests and obligations of
Employee herein may not be sold, transferred, assigned, pledged or hypothecated,
although Employee may assign or use as security payments due hereunder from
Employer. The rights and obligations of Employer hereunder shall bind in their
entirety the successors and assigns of Employer, although Employer shall remain
fully liable hereunder. As used in this Agreement, the term "successor" shall
include any person, firm, corporation or other business entity which at the
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets or business of Employer.

        11.    Amendment; Captions.    This Agreement contains the entire
agreement between the parties. It may not be changed orally, but only by
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought. Paragraph headings are for
convenience of reference only and shall not be considered a part of this
Agreement. If any clause in this Agreement is found to be unenforceable, illegal
or contrary to public policy, the parties agree that this Agreement shall remain
in full force and effect except for such clause.

        12.    Prior Agreements.    This Agreement supersedes and terminates all
prior agreements between the parties relating to the subject matter herein
addressed, including the Employment Agreement with Employer dated October 25,
2000, and sets out the full agreement between the parties concerning its subject
matter.

        13.    Notices.    Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer's records and, in the case of
Employer, addressed to its Chief Executive Officer at the address first written
above. Either party may change the address to which notices are to be addressed
by notice in writing given to the other in accordance with the terms hereof.

        14.    Periods of Time.    Whenever in this Agreement there is a period
of time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

4

--------------------------------------------------------------------------------


        15.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

    CROWN MEDIA HOLDINGS, INC.
 
 
By
/s/  DAVID EVANS      

--------------------------------------------------------------------------------


 
 
Title
PRESIDENT/CEO

--------------------------------------------------------------------------------

          
 
 
EMPLOYEE
 
 
/s/  CHARLES STANFORD      

--------------------------------------------------------------------------------

Charles Stanford

5

--------------------------------------------------------------------------------


Schedule A—Bonus


        Employee's bonus will be divided into two categories—a discretionary
bonus and a performance based bonus. The benchmark for the total bonus amount
will be 20% of Employee's then-current salary, as set out in Paragraph 3(a) if
the Agreement.

        30% of the bonus will be discretionary, i.e., whether this portion of
the bonus is awarded and the amount of the bonus will be in the sole discretion
of Employer and the Compensation Committee of the Board of Directors of Crown
Media Holdings, Inc. The maximum amount payable under this discretionary portion
of the bonus would be 6% of current salary.

        The remaining 70% of the bonus will be awarded based on Crown Media
Holdings, Inc. achievement of "Revenue" and "EBITDA" "Targets" for the year for
which the bonus is paid—each will account for half of this portion of the bonus.
The benchmark for each of the Revenue and EBITDA portions is 7% of salary,
although a greater amount may be paid if Revenue and/or EBITDA Targets are
exceeded. The formula for payment of this bonus based on percentage achievement
of Revenue and EBITDA Targets is as follows:

Percentage of Revenue or EBITDA Target Achieved


--------------------------------------------------------------------------------

  Percentage of Salary
Payable as Bonus

--------------------------------------------------------------------------------

  Below 85%   No bonus   85% or more but less than 90%   5.6 % 90% or more, but
less than 95%   6.3 % 95% or more, but less than 98%   6.65 % 98% or more, but
less than 102%   7 % 102% or more, but less than 105%   7.77 % 105% or more, but
less than 110%   8.4 % 110% or more   10.5 %

        By way of example, if 110% of the Revenue Target is achieved for the
year and only 90% of the EBITDA Target is achieved, the total performance based
portion of the bonus would equal 16.8% of salary (i.e. 10.5% for exceeding the
Revenue Target and 6.3% for substantial achievement of the EBITDA Target.)

        "Revenue" for this purpose will be the sum of gross subscriber revenues
and gross advertising sales revenues (less agency commissions) which are
realized for accounting purposes by Employer in each fiscal year. "EBITDA" will
have the meaning designated by Employer's outside auditors, consistent with
GAAP. The "targets" for each will be those designated in the Employer's
financial "Plan" for each fiscal year, as determined by the CEO of Crown Media
Holdings, Inc. and Board of Directors of Crown Media Holdings, Inc. Bonus
payments shall be made on the dates designated by Employer for payment of
bonuses to Crown employees in general.

6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.66



EMPLOYMENT AGREEMENT
Schedule A—Bonus
